317 S.W.3d 124 (2010)
John M. SISK, Jr., Appellant,
v.
UNION PACIFIC RAILROAD COMPANY, Respondent.
No. ED 93757.
Missouri Court of Appeals, Eastern District, Division Three.
May 18, 2010.
Application for Transfer to Supreme Court Denied July 14, 2010.
Application for Transfer Denied August 31, 2010.
Joseph L. Bauer, Jr., James E. Hopkins, Jr., St. Louis, MO, for appellant.
Stephen M. Buckley, Ann E. Buckley, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.


*125 ORDER
PER CURIAM.
The plaintiff, John M. Sisk, Jr., appeals the judgment of the Circuit Court of St. Louis County dismissing his suit under the Federal Employers' Liability Act against the defendant, Union Pacific Railroad Company, based on forum non conveniens. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b)(5).